January 21, 2008 Jerry W. Grizzle AMS Health Sciences, Inc. 711 N.E. 39th Street Oklahoma City, OK 73105 RE:Robin Waters-Jacob Resignation Dear Jerry, It has come to my attention that my original resignation letter from AMS Health Sciences omitted my other positions/duties.This letter will serve as notice of my resignation as Secretary, Treasurer, and a Board of Director member from the Company, effective immediately.Thank you for your cooperation and understanding. By:/s/ Robin L. Jacob Robin L. Jacob Former Vice President and Chief Financial Officer
